Case 1:20-mj-03132-TMD Document 12 Filed 04/06/21 Page 1 of 2
         Case 1:20-mj-03132-TMD Document 12 Filed 04/06/21 Page 2 of 2




                                                           Steve Mercer       #12855
           5. Either the undersigned movant or ----------------
              is also a member of the bar of this Court in good standing, and will serve as co-
              counsel in these proceedings.

           6. The $100.00 fee for admission pro hac vice accompanies this motion.

           7. We hereby certify under penalties of per·
              and correct.


MOVANT
                         /s/
Signature
Isabelle Raquin #20267                                    Patrick A. Mullin
Printed name and bar number                               Printed name and bar number
RaquinMercer LLC                                          The Law Offices of Patrick A. Mullin
Office name                                               Office name

5906 Hubbard Drive, Rockville, MD 20852                   45 Rockefeller Plaza, Ste. 2000, New York, NY 10111

Address                                                   Address
lsabelle@raquinmercer.com                                 mullin@taxdefense.com
Email Address                                             Email Address
301-880-9260                                              212-639-1600
Telephone number                                          Telephone number
     833-816-5605                                         201-242-9610
Fax Number                                                Fax Number




PHVMotoonCnm (1212018)                                                                                 Page 2 of2
